Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Estate of Imogene Gober, Deceased              Appeal from the County Court at Law of
                                                      Hopkins County, Texas (Tr. Ct. No. P10-
No. 06-21-00058-CV                                    13355). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
                                                      and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED SEPTEMBER 22, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk